Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 29, 2019

                                       No. 04-19-00011-CR

                                      Joshua Jakob SMITH,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                     From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A-17272
                          Honorable N. Keith Williams, Judge Presiding


                                          ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On February 20, 2019, this court issued an opinion dismissing these appeals for lack of
jurisdiction because appellant’s motion for extension of time to file his notices of appeal was
untimely filed. See Smith v. State, Nos. 04-19-00009-CR; 04-19-00010-CR; 04-19-00011-CR &
04-19-00012-CR, 2019 WL 691418 (Tex. App.—San Antonio Feb. 20, 2019, no pet. h.) (mem.
op., not designated for publication). Although we noted appellant had not filed notices of appeal
in the underlying causes, we also held the deadline for filing a timely notice of appeal had
passed. Id., at *1. On March 13, 2019, appellant filed notices of appeal in the underlying
causes. Based on the holding in our February 20, 2019 opinion, the notices of appeal are
untimely and cannot invoke the jurisdiction of this court.

           It is so ORDERED on March 29, 2019.
                                                                    PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court